                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 1 of 12 PageID #:17

                                                                                                                                     FILED
                                                                                                                                     7/19/2021 12:00 AM
                                             Atty. I.D. No. 17466                                                                    IRIS Y. MARTINEZ
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                                                                                                      2021L003104
                                                                   COUNTY DEPARTMENT, LAW DIVISION
                                                                                                                                     14079508
                                             WALTER WALTZ,                              )
                                                                                        )
                                                                  Plaintiff,            )
                                                                                        )
                                                     v.                                 )                   No.     21 L 3104
                                                                                        )
                                             NATIONAL CAR CURE, LLC, a Florida          )
                                             limited liability company and              )
                                             PELICAN INVESTMENT HOLDINGS GROUP, )
                                             LLC d/b/a AAP, a Florida limited liability )
                                             company,                                   )
                                                                                        )
                                                                  Defendants.           )

                                                                       FIRST AMENDED COMPLAINT AT LAW

                                                    NOW COMES the Plaintiff, Walter Waltz (“Waltz”), by and through his attorney, Robert

                                             J. Shelist of the Law Offices of Robert J. Shelist, P.C., and as and for his First Amended Complaint

                                             at Law against the Defendants, National Car Cure, LLC and Pelican Investment Holdings Group,

                                             LLC d/b/a AAP (together referred to herein as the “Defendants”), and states as follows:

                                                                                JURISDICTION & VENUE

                                                    1.   The Court has subject matter jurisdiction over this action pursuant to 815 ILCS 305/1

                                             and the Automatic Telephone Dialers Act and the dialings were received in Cook County, Illinois.

                                                    2.   This Court has personal jurisdiction over Defendants because they have either directly

                                             or through their agents solicited and entered into business contracts after illegal autodialing in this

                                             County, and the conduct alleged in this Complaint occurred in or emanated from this County.

                                             Defendants, on information and belief, have directed advertising in this County as well.




                                                                               EXHIBIT "B"
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 2 of 12 PageID #:18




                                                     3.   Venue is proper because Plaintiff received the unlawful calls in this County and the calls

                                             were directed, at least in part, to persons residing in this County and numerous other counties in
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                             Illinois.

                                                                                               PARTIES

                                                     4.   Plaintiff, Waltz, is an individual residing in Cook County, Illinois.

                                                     5.   Defendant, National Car Cure, LLC, is a Florida limited liability company, offering

                                             insurance products such as vehicle service contracts, which regularly conducts business in this

                                             County and throughout Illinois.

                                                     6.   Defendant, Pelican Investment Holdings Group, LLC d/b/a AAP is a Florida limited

                                             liability company, offering insurance products such as vehicle service contracts, which regularly

                                             conducts business in this County and throughout Illinois.

                                                                                       FACTUAL ALLEGATIONS

                                                     7.   Defendants, National Car Cure, LLC and Pelican Investment Holdings Group, LLC d/b/a AAP

                                             work in tandem to auto-dial Illinois residents.

                                                     8.   All of the calls at issue in this case were made on behalf of, for the benefit of, and with

                                             the knowledge and approval of all Defendants and their corporate affiliates.

                                                     9.   In fact, Defendants profit from the illegally obtained customers contacted with full

                                             knowledge and approval of how those customers were illegally contacted. Specifically, Defendants

                                             profit from, permit and approve of using an illegal dialing scheme. They knows of multiple

                                             complaints regarding their illegal dialing scheme yet continue to do it, with impunity. They could

                                             not illegally dial customers without each other’s approval and support.

                                                     10. Unfortunately for consumers, Defendants, in an attempt to secure new customers for


                                                                                                  2
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 3 of 12 PageID #:19




                                             insurance products and services, engaged in an aggressive, wide-spread telemarketing

                                             campaign—often stepping outside the law in the process.
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                     11. Three types of violations are at issue in this case. First, Defendants, use automatic

                                             telephone dialing systems (“ATDS”) to make unsolicited telemarketing calls to Plaintiff’s cell

                                             phone. Such calls are unlawful unless made with prior express consent—which Defendants never

                                             obtained.

                                                     12. Second, Defendants, through their joint scheme, made repeated calls to Plaintiff’s

                                             number listed on the National Do Not Call Registry.

                                                     13. Third, Defendants or their affiliates, partners or agents, illegally and fraudulently created

                                             fake consent to justify their illegal activity when no such consent was ever provided by Plaintiff.

                                                     14. By making unauthorized telemarketing calls as alleged herein, Defendants have caused

                                             Plaintiff harm. This includes the aggravation, nuisance and invasions of privacy that result from the

                                             placement and receipt of such calls, wear and tear caused to consumer telephones (e.g. consumption

                                             of battery life, minutes and data), lost ability to place outgoing calls and other interruption in use.

                                                     15. Defendants made the calls knowing it trespassed against and interfered with Plaintiff’s use

                                             and enjoyment of, and the ability to access, his cell phone, including the related data, software,

                                             applications and hardware components.

                                                     16. Defendants knowingly made these calls to Plaintiff without the prior express consent

                                             all while he has been listed on the National Do Not Call Registry for at least 30 days. As such,

                                             Defendants not only invaded the personal privacy of Plaintiff, they also intentionally and repeatedly

                                             violated the TCPA.

                                                     17. In fact, Defendants use “lead providers” who falsify or use others to falsify fake


                                                                                                3
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 4 of 12 PageID #:20




                                             consents on behalf of consumers.

                                                     18. The calls were made by or on Defendants’ behalves with their knowledge and approval.
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                             Defendants and their companies and affiliates knew about the calls, received the benefits of the calls,

                                             directed that the calls be made and/or ratified the making of the calls. In fact, Defendants have been

                                             put on repeated notice of numerous auto-dialing activities for which they receive tremendous benefit.

                                             They specifically engage third-parties to violate the law and then benefit financially.

                                                     19. The Illinois Act and TCPA were enacted to protect consumers from unsolicited telephone

                                             calls like those alleged in this case.

                                                     20. In response to Defendants’ unlawful conduct, Plaintiff files the instant lawsuit and seeks

                                             an injunction requiring Defendants to cease all unsolicited telephone calling activities to Plaintiff,

                                             and an award of statutory damages to Plaintiff, together with pre and post-judgment interest plus

                                             costs and reasonable attorneys’ fees.

                                                     21. Plaintiff is the owner and customary user of a cell phone number ending in 3357.

                                                     22. At no time did Plaintiff provide his cell phone number to Defendants or provide

                                             Defendants, or any of Defendants’ agents or affiliates with prior express consent to call him.

                                                     23. At all times relevant hereto, and for a period of at least thirty (30) days prior to the

                                             relevant period of time, Plaintiff’s cell phone number was and remains registered on the DNC

                                             Registry.

                                                     24. Plaintiff received unsolicited, autodialed calls from Defendants multiple times in 2020

                                             and 2021.

                                                     25. It was apparent from the clicking/automated nature of the call that the equipment used

                                             to dial had the present capacity to generate and store random or sequential numbers and to dial them.


                                                                                               4
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 5 of 12 PageID #:21




                                             The system functioned similarly to a predictive dialer and allowed Defendants to make calls en

                                             masse without human intervention.
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                    26. All of the calls were made by agents or employees of Defendants at the direction and

                                             oversight of Defendants. Defendants knew about, directed, ratified and benefitted from the calls.

                                             In fact, Defendants have known for some time that their seller agents regularly violate the TCPA and

                                             auto-dial cell phones and falsify consents.

                                                    27. Prior to receiving the above-referenced calls, Plaintiff had no relationship with

                                             Defendants, had never provided his telephone number directly to Defendants and had never

                                             requested that Defendants place calls to him or to offer him any services. Simply put, Plaintiff has

                                             never provided any form of prior express consent to Defendants to place telemarketing calls to his

                                             cell phone number and has no business relationship with Defendants.

                                                    28. Defendants were, and remain, aware that the above-described telemarketing calls were

                                             made to consumers like Plaintiff who never provided prior express consent to receive them.

                                                    29. By making unsolicited calls as alleged herein, Defendants have caused Plaintiff actual

                                             harm. This includes the aggravation, nuisance and invasions of privacy that result from the

                                             placement and receipt of such calls, wear and tear caused to consumer telephones (e.g. consumption

                                             of battery life, minutes and data), lost ability to place outgoing calls and other interruption in use.

                                             Plaintiff similarly suffered other diminished use, enjoyment, value and utility of his cell phone and

                                             cell phone plans, including all hardware and software components.

                                                    30. To redress these injuries, Plaintiff brings this suit under the Illinois Act and TCPA,

                                             which prohibit unsolicited telemarketing calls to cellular telephones and repeated calls to numbers

                                             listed on the national Do Not Call registry. Plaintiff seek an injunction requiring Defendants to


                                                                                               5
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 6 of 12 PageID #:22




                                             cease all unauthorized calling activities to Plaintiff and an award of statutory damages, together with

                                             pre- and post-judgment interest, costs and reasonable attorney’s fees.
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                                                FIRST CAUSE OF ACTION

                                                              Violation of 815 ILCS 305, Automatic Telephone Dialers Act

                                                    31. Plaintiff repeats and reiterates each and every allegation contained in Paragraphs 1

                                             through 30 inclusive and adopts the same as though fully set forth herein.

                                                    32. This statute, 815 ILCS 305, the Automatic Telephone Dialers Act, renders it unlawful

                                             to auto-dial citizens of the State of Illinois, including Plaintiff, without proper consent.

                                                    33. Defendants made or caused to be made multiple calls to Plaintiff’s cell phone, which

                                             he has documented.

                                                    34. These calls were made using equipment that had the capacity to store or produce telephone

                                             numbers using a random or sequential number generator, to receive and store lists of phone numbers,

                                             and to dial such numbers, en masse, without human intervention. The telephone dialing equipment

                                             utilized by Defendants, also known as a predictive dialer, dialed numbers from a list, or dialed

                                             numbers from a database of telephone numbers, in an automatic and systematic manner.

                                             Defendants’ autodialer disseminated information en masse to Plaintiff and other consumers and is

                                             an ATDS under the Illinois Act.

                                                    35. The calls were for telemarketing purposes, specifically to apprise Plaintiff and others

                                             of the availability of Defendants’ insurance products and services.

                                                    36. Plaintiff never provided prior express consent under the TCPA to be called by or on

                                             behalf of Defendants.

                                                    37. As a result of Defendants’ unlawful conduct, Plaintiff suffered actual damages and,


                                                                                                6
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 7 of 12 PageID #:23




                                             under section 815 ILCS 305, Plaintiff is entitled to receive up to $500 in damages for each violation,

                                             plus attorney’s fees and costs.
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                    38. But since Defendants’ acts were knowing and willful, Plaintiff is entitled to $1,500 for

                                             each violation.

                                                                               SECOND CAUSE OF ACTION

                                                 Violation of 47 U.S.C. § 227, et seq., Telephone Consumer Protection Act (“TCPA”)

                                                    39. Plaintiff repeats and reiterates each and every allegation contained in Paragraphs 1

                                             through 30 inclusive and adopts the same as though fully set forth herein.

                                                    40. Defendants made or caused to be made multiple calls to Plaintiff’s cell phone, which

                                             he has documented.

                                                    41. These calls were made using equipment that had the capacity to store or produce telephone

                                             numbers using a random or sequential number generator, to receive and store lists of phone numbers,

                                             and to dial such numbers, en masse, without human intervention. The telephone dialing equipment

                                             utilized by Defendants, also known as a predictive dialer, dialed numbers from a list, or dialed

                                             numbers from a database of telephone numbers, in an automatic and systematic manner.

                                             Defendants’ autodialer disseminated information en masse to Plaintiff and other consumers and is

                                             an ATDS under the TCPA.

                                                    42. The calls were for telemarketing purposes, specifically to apprise Plaintiff and others

                                             of the availability of Defendants’ insurance products and services.

                                                    43. Plaintiff never provided prior express consent under the TCPA to be called by or on

                                             behalf of Defendants.




                                                                                               7
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 8 of 12 PageID #:24




                                                     44. As a result of Defendants’ unlawful conduct, Plaintiff suffered actual damages and,

                                             under section 47 U.S.C. § 227(c)(5), Plaintiff is entitled to receive up to $500 in damages for each
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                             violation of 47 C.F.R. § 64.1200.

                                                     45. Since Defendants’ actions were knowing and willful, pursuant to Section 227(c)(5),

                                             Plaintiff is entitled to $1,500 per violation.

                                                     46. Plaintiff is also entitled to incidental injunctive relief and corresponding declaratory

                                             relief as necessary to prevent the future receipt of Defendants’ unlawful calls.

                                                                               THIRD CAUSE OF ACTION

                                                             Violation of 47 C.F.R. § 64.1200(d) et seq., Delivery restrictions

                                                     47. Plaintiff repeats and reiterates each and every allegation contained in Paragraphs 1

                                             through 30 inclusive and adopts the same as though fully set forth herein.

                                                     48. The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o person

                                             or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

                                             registered his or her telephone number on the national do-not-call registry of persons who do not wish

                                             to receive telephone solicitations that is maintained by the federal government.”

                                                     48. 47 C.F.R. § 64.1200(e), in turn, provides that § 64.1200(c) and (d) “are applicable to

                                             any person or entity making telephone solicitations or telemarketing calls to wireless telephone

                                             numbers to the extent described in the FCC’s July 3, 2003 Report and Order.”

                                                     49. The July 3, 2003 Report and Order provides as follows:

                                                     The Commission’s rules provide that companies making telephone solicitations to
                                                     residential telephone subscribers must comply with time of day restrictions and must
                                                     institute procedures for maintaining do-not-call lists. For the reasons described
                                                     above, we conclude that these rules apply to calls made to wireless telephone




                                                                                               8
                                                 Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 9 of 12 PageID #:25




                                                     numbers. We believe that wireless subscribers should be afforded the same
                                                     protections as wireline subscribers.1
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                    50. 47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

                                             for telemarketing purposes to a residential telephone subscriber unless such person or entity has

                                             instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

                                             made by or on behalf of that person or entity. The procedures instituted must meet the following

                                             minimum standards:

                                                    (1) Written policy. Persons or entities making calls for telemarketing purposes must
                                                    have a written policy, available upon demand, for maintaining a do-not-call list.
                                                    (2) Training of personnel engaged in telemarketing. Personnel engaged in any
                                                    aspect of telemarketing must be informed and trained in the existence and use of the
                                                    do-not-call list.
                                                    (3) Recording, disclosure of do-not-call requests. If a person or entity making a call
                                                    for telemarketing purposes (or on whose behalf such a call is made) receives a
                                                    request from a residential telephone subscriber not to receive calls from that person
                                                    or entity, the person or entity must record the request and place the subscriber’s
                                                    name, if provided, and telephone number on the do-not-call list at the time the
                                                    request is made. Persons or entities making calls for telemarketing purposes (or on
                                                    whose behalf such calls are made) must honor a residential subscriber’s do-not-call
                                                    request within a reasonable time from the date such request is made. This period
                                                    may not exceed thirty days from the date of such request . . . .
                                                    (4) Identification of sellers and telemarketers. A person or entity making a call for
                                                    telemarketing purposes must provide the called party with the name of the
                                                    individual caller, the name of the person or entity on whose behalf the call is being
                                                    made, and a telephone number or address at which the person or entity may be
                                                    contacted. The telephone number provided may not be a 900 number or any other
                                                    number for which charges exceed local or long distance transmission charges.
                                                    (5) Affiliated persons or entities. In the absence of a specific request by the
                                                    subscriber to the contrary, a residential subscriber’s do-not-call request shall apply
                                                    to the particular business entity making the call (or on whose behalf a call is made),
                                                    and will not apply to affiliated entities unless the consumer reasonably would expect
                                                    them to be included given the identification of the caller and the product being
                                                    advertised.
                                                    1
                                                       Rules and Regulations Implementing the Telephone Consumer Protection Act of
                                             1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003). Available
                                             at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf

                                                                                               9
                                                Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 10 of 12 PageID #:26




                                                    (6) Maintenance of do-not-call lists. A person or entity making calls for
                                                    telemarketing purposes must maintain a record of a consumer’s request not to receive
                                                    further telemarketing calls. A do-not-call request must be honored for 5 years from
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                    the time the request is made.

                                                    51. Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

                                             repeated telephone solicitations to telephone subscribers such as Plaintiff who registered his

                                             telephone number on the National Do Not Call Registry, a listing of persons who do not wish to

                                             receive telephone solicitations that is maintained by the Federal government. These consumers

                                             requested to not receive calls from Defendants, as set forth in 47 C.F.R. § 64.1200(d)(3).

                                                    52. Defendants made many unsolicited telephone call to Plaintiff within a 12-month period

                                             without their prior express consent to receive such calls. Plaintiff never provided any form of

                                             consent to receive telephone calls from Defendants.

                                                    53. Defendants do not have a valid current record of consent to place telemarketing calls

                                             to them. All they have, if anything, is a falsified record.

                                                    54. Defendants violated 47 C.F.R. § 64.1200(d) by initiating calls for telemarketing

                                             purposes to Plaintiff, without instituting working procedures that comply with the regulatory

                                             minimum standards for maintaining a list of persons who request not to receive telemarketing calls

                                             from them.

                                                    55. Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff received more than one

                                             telephone call in a 12-month period made by or on behalf of Defendants in violation of 47 C.F.R.

                                             § 64.1200, as described above. As a result of Defendants’ conduct as alleged herein, Plaintiff

                                             suffered actual damages and, under section 47 U.S.C. § 227(c), is entitled, inter alia, to receive up

                                             to $500 in damages for such violations of 47 C.F.R. § 64.1200.

                                                    56. Since Defendants’ conduct was knowing and willful, pursuant to 47 U.S.C. § 227(c)(5),

                                                                                              10
                                                Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 11 of 12 PageID #:27




                                             Plaintiff is entitled to $1,500 per violation..

                                                                                       JURY DEMAND
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                             Plaintiff demands a trial by jury of all claims that can be so tried.

                                                                                   PRAYER FOR RELIEF

                                                     PLAINTIFF PRAYS FOR THE FOLLOWING RELIEF:

                                                     A. An order declaring Defendants’ actions violate the Illinois Act and TCPA;

                                                     B. An injunction requiring Defendants to cease all auto-dialing telemarketing calls and to

                                             cease using any agents to auto-dial on its behalf to Plaintiff;

                                                     C. An award of damages under the Illinois Act and/or TCPA of $1,500.00 per violation to

                                             pay to Plaintiff;

                                                     D. An award of damages for the deceptive business practices as well as attorneys’ fees;

                                                     E. An award of attorneys’ fees and costs to be paid pursuant to 815 ILCS 305; and




                                                                                               11
                                                Case: 1:21-cv-04326 Document #: 1-2 Filed: 08/13/21 Page 12 of 12 PageID #:28




                                                    F. Such other and further relief as this Court deems just.

                                             Dated: July 16, 2021
FILED DATE: 7/19/2021 12:00 AM 2021L003104




                                                                                         Respectfully submitted,

                                                                                         WALTER WALTZ,

                                                                                                    /s/ Robert J. Shelist
                                                                                         By:____________________________________
                                                                                            Robert J. Shelist


                                             Robert J. Shelist
                                             Law Offices of Robert J. Shelist, P.C.
                                             205 N. Michigan Avenue
                                             Suite 810
                                             Chicago, Illinois 60601
                                             (312) 226-0675
                                             Attorney I.D. No. 17466




                                                                                            12
